UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 14-1319


JERMAINE BOLDEN,

                Plaintiff – Appellant,

          v.

MCCABE, WEISBERG & CONWAY LLC,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Chief District
Judge. (8:13-cv-01265-DKC)


Submitted:   September 23, 2014          Decided:   September 30, 2014


Before WILKINSON, MOTZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jermaine Bolden, Appellant Pro Se. Michael Thomas Cantrell,
MCCABE WEISBERG & CONWAY, LLC, Laurel, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Jermaine      Bolden     appeals     the    district      court’s        order

denying    his     motion    to    reconsider     and      amend    his   complaint

alleging   violations        of   consumer     protection        laws.        We     have

reviewed the record and find no reversible error.                      Accordingly,

we   affirm      for   the   reasons    stated        by   the     district        court.

Bolden v. McCabe, No. 8:13-cv-01265-DKC (D. Md. Mar. 13, 2014).

We   dispense     with   oral     argument    because      the   facts    and       legal

contentions      are   adequately     presented       in   the   materials         before

this court and argument would not aid the decisional process.



                                                                              AFFIRMED




                                        2